PER CURIAM.
We find that the entry of a default and the trial court’s denial of the father’s motion to vacate the default judgment terminating his parental rights was an abuse of discretion. Rule 8.270 provides that “[o]n motion and upon such terms as are just, the court may relieve a party or the party’s legal representative from an order, judgment, or proceeding for the following reasons: Mistake, inadvertence, surprise, or excusable neglect.” Fla. R. Juv. P. 8.270(1). We find that the father demonstrated at least one of these reasons.
REVERSED.
FARMER, STEVENSON and HAZOURI, JJ., concur.